— In an action by a sister of the defendant Daniel 0. Huntting to annul his marriage to the defendant Sally Jennings Huntting on the ground that at the time it was contracted he was a lunatic, the defendant wife appeals: (1) from an interlocutory judgment of the Supreme Court, Suffolk County, dated January 20, 1960, granting the annulment after a *769nonjury trial; and (2) from the decision of said count on which such judgment was entered. Interlocutory judgment reversed on the law and the facts, and a new trial granted, with costs to abide the event (see Rattray v. Emitting, 11 A D 2d 785i). This disposition necessarily carries with it the reversal of the portion of the judgment fixing the fee of the guardian ad litem for the husband and directing plaintiff to pay such fee. In our opinion, the guardian’s fee should be re-evaluated and fixed in the light of all the supervening events. Appeal from decision dismissed, without costs. No appeal lies from a decision. Nolan, P. J., Pette and Brennan, JJ., concur; Ughetta, J., dissents and votes to affirm the interlocutory judgment.